DETAILED ACTION
This action is in response to the application filed 14 December 2017.
Claims 1-17 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: At [0001], the specification recites ‘The application is also related to copending applications entitled, "HYBRID SURFACE OPTICAL SYSTEM", filed **** (Atty. Docket No. US61044).’ The “****” should be the filing date. It is also recommended to include the application number. If this is a reference to application number 15/842834, then the title of 15/842834 should be used, i.e. “	OFF-AXIS HYBRID SURFACE THREE-MIRROR OPTICAL SYSTEM” is the title of 15/842834.
Appropriate correction is required.

Drawings
The drawings are objected to because figure 5 does not comply with 37 CFR 1.84(p)(3), i.e. “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claims 1-2, 4-5, 8 are objected to because of the following informalities:
Regarding claim 1, the claim recites “the off-axis hybrid surface optical system” a various places throughout the claim. There is insufficient antecedent basis for this limitation in the claim. These are a reference to “a hybrid surface optical system” found in the preamble.  It is recommended to recite “a off-axis hybrid system” in the preamble to overcome this objection. 

Regarding claim 2, the claim recites “making a second tangent plane at (i-1) first feature data points” in step (d); however, there are “in each of the (i-1) second tangent planes” later referenced in the claim. It appears that “making second tangent planes at each of (i-1) first feature data points” is intended provide the basis for “in each of the (i-1) second tangent planes”.

Regarding claim 4, the claim recites “the first feature data point Pm” at line 16 of page 40. There is insufficient antecedent basis for this limitation in the claim. Using “a first feature data point Pm” is recommended.

Further regarding claim 4, the claim recites “the intermediate point Gm” at line 1 of page 410. There is insufficient antecedent basis for this limitation in the claim. Using “a intermediate point Gm” is recommended.

Regarding claim 5, the claim recites “the (m+1)th first feature data point Pm+1” at line 5 of page 41. There is insufficient antecedent basis for this limitation in the claim. Using “a (m+1)th first feature data point Pm+1” is recommended.

Further regarding claim 5, the claim recites “the feature ray where the intersection point Om is located on” at line 18-19 on page 41. There is insufficient antecedent basis for this limitation in the claim. Using “a feature ray where the intersection point Om is located on” is recommended.

Regarding claim 8, the claim recites “the normal error” at line 13 of page 43. There is insufficient antecedent basis for this limitation in the claim. Using “a normal error” is recommended.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites “repeating above steps”; twice in step (S2), once in step (S3), and once in step (S4). In each instance, it is not clear as to which steps constitute “above steps”. It is recommended to label the steps and recite which of the steps are repeated in the “repeating” steps, e.g. analogous to the structuring of claim 2. For the purposes of further examination, it is assumed, for each instance, that any combination of the “above steps” may be repeated to satisfy the limitation.

Further regarding claim 1, the claim recites “the aspheric optical system” in step (S3). There is insufficient antecedent basis for this limitation in the claim. This appears to be a reference to the “spherical surface optical system” resulting from step (S2). It is recommended to amend the claim to read “the spherical surface optical system” in place of “the aspheric optical 

Regarding claims 2-17, the claim inherit the deficiencies of claim 1 without resolving them and are rejected under the same reasoning.

Further regarding claim 8, the claim recites “the first feature data point” at line 14 of page 42; however, claim 1 from which claim 8 depends includes multiple “first feature data points” and it is not clear as to which of these “first feature data points” of claim 1 is the “first feature data point” of claim 8. Since the remainder of claim 8 appears to reference a system of equations based on the plurality of points and each of the plurality are treated arbitrarily (i.e. the index is arbitrary in that the actions taken are not dependent upon the index itself), the phrase “a first feature data point” is recommended. For the purposes of further examination, “a first feature data point” is assumed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a “method … comprising: [steps]”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes [see MPEP 2106.03].
Step 2A – prong one:
The claim recites the following:
step (S1)
establishing a first initial system, wherein the first initial system comprises a plurality of initial surfaces, and each of the plurality of initial surfaces corresponds to a surface of the off-axis hybrid surface optical system; and selecting a plurality of feature rays Ri (i=1, 2... K) from different fields and different aperture positions (a mental concept that may be carried out with or without physical aid, e.g. choosing the system to be analyzed) [see MPEP 2106.04(a)(2) III]
step (S2)
defining a spherical surface of the off-axis hybrid surface optical system to be calculated as a spherical surface "a" (a mathematical concept, a formula for computing a surface see “calculating” and “fitting” steps which follow, see claim 8 for a spherical surface equation) [see MPEP 2106.04(a)(2) I]
calculating a plurality of first feature data points (P1, P2,... Pm) point by point, wherein m is less than K, and the plurality of first feature data points (P1, P2,... Pm) are m first intersection points of the spherical surface "a" and m of the plurality of feature rays Ri (i=1, 2... K) (a mathematical concept, calculating intersection between rays and surface to define points 
surface fitting the plurality of first feature data points (P1, P2,...Pm) to obtain an initial spherical surface Am (a mathematical concept, a least squares calculation to define the surface, see [0035], see claim 8 for a surface fitting mathematical process) [see MPEP 2106.04(a)(2) I]
calculating a (m+1)th first feature data point Pm+1 based on the initial spherical surface Am (a mathematical concept, calculating intersection between ray and surface to define a point – see claim 5 for a mathematical calculation of another feature point) [see MPEP 2106.04(a)(2) I]
surface fitting the (m+1) first feature data points (P1, P2,...Pm, Pm+1) to obtain a spherical surface Am+1 (a mathematical concept, a least squares calculation to define a surface, see [0035], see claim 8 for a surface fitting mathematical process) [see MPEP 2106.04(a)(2) I]
repeating above steps until a Kth first feature data point PK is obtained (a mathematical concept, repeating the previous mathematical concepts)
surface fitting the first feature data points (P1, P2,...PK) to obtain a spherical surface AK, wherein the spherical surface AK is the spherical surface "a" (a mathematical concept, a least squares calculation to define a surface, see [0035], see claim 8 for a surface fitting mathematical process) [see MPEP 2106.04(a)(2) I]
repeating above steps until all spherical surfaces of the off-axis hybrid surface optical system are obtained, and a spherical surface optical system 
step (S3)
defining an aspheric surface of the off-axis hybrid optical system to be calculated as an aspheric surface "b", the spherical surface optical system being a second initial system (a mathematical concept, a formula for computing a surface see “calculating” and “fitting” steps which follow) [see MPEP 2106.04(a)(2) I]
calculating a plurality of second feature data points (P'1, P'2,...P'K), wherein the plurality of second feature data points (P'1, P'2,...P'K) are K second intersection points of the spherical surface "a" and the plurality of feature rays Ri (i=1, 2... K) (a mathematical concept, calculating intersection between rays and surface to define points) [see MPEP 2106.04(a)(2) I]
surface fitting the plurality of second feature data points (P'1, P'2,... P'K) to obtain the aspheric surface "b" (a mathematical concept, a least squares calculation to define a surface, see [0046]) [see MPEP 2106.04(a)(2) I]
repeating above steps until all aspheric surfaces of the off-axis hybrid surface optical system are obtained, and a first hybrid surface optical system is obtained (a mathematical concept, repeating the previous mathematical concepts) [see MPEP 2106.04(a)(2) I]
step (S4)
defining a freeform surface of the off-axis hybrid optical system as a freeform surface "c", the first hybrid surface optical system being a third 
calculating a plurality of third feature data points (P"1, P"2,.. .P"K), wherein the plurality of third feature data points (P"1, P"2,. . . P"K) are K third intersection points of the aspheric surface "b" and the plurality of feature rays Ri (i=1, 2...K) (a mathematical concept, calculating intersection between rays and surface to define points) [see MPEP 2106.04(a)(2) I]
surface fitting the plurality of third feature data points (P"1, P"2, … P"K) to obtain the freeform surface "c" (a mathematical concept, a least squares calculation to define a surface, see [0035] and claim 15) [see MPEP 2106.04(a)(2) I]
repeating above steps until all freeform surfaces of the off-axis hybrid surface optical system are obtained (a mathematical concept, repeating the previous mathematical concepts) [see MPEP 2106.04(a)(2) I]
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim also recites “for designing a hybrid surface optical system”; however, this only generally links the judicial exception to a field of use which does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception [see MPEP 2106.04(d) and MPEP 2106.05(h)].

Considering the claim as a whole, there is the judicial exception generally linked to a field of use and a qualification that requires no action (i.e. the “keeping”). Accordingly, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:
As noted for step 2A – prong two, the judicial exception is generally linked to a field of use; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
As for step 2A – prong two, there is a qualification which requires no action (i.e. the “keeping”); however, this does not amount to significantly more than the judicial exception itself since it merely specifies that no further action is taken.
Considering the claim as a whole, there is the judicial exception generally linked to a field of use and a qualification that requires no action (i.e. the “keeping”). Accordingly, at step 2B, the claim is found to be directed to the judicial exception without significant more than the judicial exception itself.

Claim 2:
1, P2,...Pm)” as “comprises: 
Step (a): defining the first intersection point of a first feature ray R1 and the spherical surface "a" as a first feature data point P1; [a mathematical concept, calculating intersection between ray and surface to define a point]
Step (b): an ith (1≤i≤m-1) first feature data point Pi (1≤i≤m-1) has been obtained, a unit normal vector             
                
                    
                        
                            
                                N
                            
                            →
                        
                    
                    
                        i
                    
                
            
         at the ith (1≤i≤m-1) first feature data point Pi (1≤i≤m-1) is calculated based on a vector form of Snell's Law [a mathematical concept, calculating a vector by Snell’s Law]; 
Step (c): making a first tangent plane through the ith (1≤i≤m-1) first feature data point Pi (1≤i≤m-1); and (m-i) fourth intersection points are obtained by the first tangent plane intersects with remaining (m-i) feature rays; a fourth intersection point Qi+1, which is nearest to the ith (1≤i≤m-1) feature data point Pi (1≤i≤m-1), is fixed; and a feature ray corresponding to the fourth intersection point Qi+1 is defined as Ri+1 a shortest distance between the fourth intersection point Qi+1 and the ith (1≤i≤m-1) first feature data point Pi (1≤i≤m-1) is defined as di [a mathematical concept, calculating a tangent plane and intersection points to define a nearest point and distance]; 
Step (d): making a second tangent plane at (i-1) first feature data points that are obtained before the ith first feature data point Pi (1≤i≤m-1) respectively; thus, (i-1) second tangent planes are obtained, and (i-1) fifth intersection points are obtained by the (i-1) second tangent planes intersecting with a feature ray Ri+1; in each of the (i-1) second tangent planes, each of the fifth intersection points and its corresponding feature data point form an intersection pair the intersection pair, which has the shortest distance between a fifth intersection point and its corresponding feature data point, is fixed; and the fifth intersection point and the shortest i+1 and d'i; respectively [a mathematical concept, calculating a tangent plane and intersection points to define a pair of points and a distance];
Step (e): comparing di and d'i, if di≤d'i, Qi+1 is taken as the next first feature data point Pi+1 (1≤i≤m-1); otherwise, Q'i+1 is taken as the next first feature data point Pi+1 (1≤i≤m-1) [a mathematical concept, defining a point by conditional function]; and 
Step (f): repeating steps from step (b) to step (e), until the plurality of first feature data points Pi (i=1, 2...m) are all calculated [a mathematical concept, repeating the calculation to determine all points].
These limitations are the clarification of mathematical concepts with further mathematical concepts. Accordingly, the reasoning for claim 1 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 3:
Claim 3 recites “wherein a global coordinate system is defined by a primary mirror location, a beam propagation direction is defined as a Z-axis, and a plane perpendicular to the Z-axis is defined as an xy plane [a mathematical concept, defining a coordinate system by origin and axis normal to a plane].
Accordingly, the reasoning for claim 1 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 4:
Claim 4 recites “wherein a tangent plane Tm at the first feature data point Pm is calculated, the tangent plane Tm intersects with the initial spherical surface Am at an intersection line Lm; and m whose x coordinate is the same as an x coordinate of the first feature data point Pm, is defined as the intermediate point Gm [a mathematical concept, defining a point by line intersection with a plane”.
Accordingly, the reasoning for claim 3 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 5:
Claim 5 clarifies “calculating the (m+1)th first feature data point P1” as  “comprises: 
finding a feature ray Rm+1 corresponding to the (m+1)th first feature data point Pm+1, wherein the feature ray Rm+1 is nearest to the intermediate point Gm in remaining K-m characteristic rays [a mathematical concept, calculating the shortest distance (nearest)]; 
finding a first feature data point closest to the first feature data point Pm+1 from the plurality of first feature data points(P1, P2,...Pm,) [a mathematical concept, calculating the shortest distance (nearest)]; and 
calculating a sixth intersection point between the feature ray Rm+1 and a tangent plane of the first feature data point closest to the first feature data point Pm+1 wherein the intersection point is the (m+l )th first feature data point Pm+1 [a mathematical concept, calculating a line/plane intersection to define a point]”.
Accordingly, the reasoning for claim 4 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 6:
m+1 corresponding to the (m+1)th feature data point Pm+1” as “comprises: 
a normal vector nm and a tangent plane of the intermediate point Gm at the initial spherical surface Am are obtained according to an spherical surface expression [a mathematical concept, defining a vector by spherical expression]; 
(K-m) intersection points are obtained by a tangent plane of the intermediate point Gm intersecting with remaining (K-m) feature rays; an intersection point Om, which is nearest to the intermediate point Gm is fixed from the (K-m) intersection points; and the feature ray where the intersection point Om is located on is the feature ray Rm+1” [a mathematical concept, defining a point by intersection of ray and surface]
Accordingly, the reasoning for claim 5 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 7:
Claim 7 clarifies “calculating the sixth intersection point between the feature ray Rm+1 and the tangent plane of the feature data point closest to the first feature data point Pm+1” as “comprises: 
m intersection points Oi (1≤i≤m )are obtained by the feature ray Rm+1 intersects with each of the tangent planes of the first feature data points (P1, P2... Pm) [a mathematical concept, defining points by intersection by ray and planes], and 
an intersection point G'm is obtained by the feature ray Rm+1 intersects with the intermediate point Gm [a mathematical concept, defining a point by intersection by ray and point]; 
1, P2...Pm) and the intermediate point Gm are defined as "F", and the m intersection points Oi ( 1<ism ) and the intersection point G',m are defined as "F'" [a mathematical concept, defining F and F’ as sets of points]; and 
a pair of (F-F') which has shortest distance is fixed from (P1, P2...Pm)-Oi and G'm-Gm, F is closest to the first feature data point Pm+1, and F' is the (m+1)th first feature data point Pm+1 [a mathematical concept, defining a point by shortest distance calculation]”.
Accordingly, the reasoning for claim 5 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 8:
Claim 8 clarifies “surface fitting the plurality of first feature data points (P1, P2,.. .Pm) to obtain the initial spherical surface Am” as  “comprises: 
Step(S21): defining a coordinate of the first feature data point as (xi, yi, zi), a normal vector corresponding to (xi, yi, z1) as (ui, vi, -1), a sphere center as (A, B, C) and a radius as r, an equation of the spherical surface Am is expressed by a first equation:

    PNG
    media_image1.png
    45
    322
    media_image1.png
    Greyscale
 [a mathematical concept, defining an sphere relation and associated variables]
Step(S22): calculating a derivation of the first equation for x and y, to obtain a second expression of a normal vector ui in an x-axis direction and a third expression of a normal vector vi in a y-axis direction, wherein the second expression is 
    PNG
    media_image2.png
    84
    309
    media_image2.png
    Greyscale
, and the third expression is 
    PNG
    media_image3.png
    77
    300
    media_image3.png
    Greyscale
 [a mathematical concept, expressing the spherical relation in terms of normal vectors];
Step(S23): rewriting the first expression, the second expression and the third expression into a matrix form, to obtain a fourth expression , a fifth expression, and a sixth expression, wherein the fourth expression is 
    PNG
    media_image4.png
    111
    675
    media_image4.png
    Greyscale
, the fifth expression is 
    PNG
    media_image5.png
    112
    538
    media_image5.png
    Greyscale
, and the sixth expression is 
    PNG
    media_image6.png
    122
    538
    media_image6.png
    Greyscale
 [a mathematical concept, expressing the spherical relations in terms of a system of equations]; and

Step(S24): obtaining the sphere center (A, B, C) by the fourth expression + ω × the fifth expression + ω × the sixth expression, and obtaining the radius r by the first expression + ω × the [a mathematical concept, solving the system of equations, e.g. least squares calculation]”.
Accordingly, the reasoning for claim 1 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 9:
The claim recites “wherein after step (S2), a first radius of each of the spherical surfaces of the off-axis hybrid surface optical system is changed to obtain new spherical surfaces [a mathematical concept, calculating a sphere by multiply the radius, see claim 10]”.
Accordingly, the reasoning for claim 1 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 10:
The claim clarifies “wherein ra'=εa×ra, εa=0.5~1.5, ra is the first radius of each of the spherical surfaces of the off-axis hybrid surface optical system, and ra' is a second radius of each of the new spherical surface [a mathematical concept, calculating a sphere by multiply the radius]”.
Accordingly, the reasoning for claim 9 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 11:
1, P'2,...P'K) are considered [a mental concept, choosing criteria by which to perform the mathematical analysis]”.
Accordingly, the reasoning for claim 1 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 12:
The claim recites “wherein a unit normal vector of each of the plurality of second feature data points (P'1, P'2, ... P'K) is obtained based on an object-image relationship, and the coordinates and normal of the plurality of second feature data points (P'1, P'2,... P'K) are surface fitted [a mathematical concept, calculating a normal vector [e.g. Snell’s Law, see claim 2 step B] and calculating a surface [e.g. least square calculation, see [0046]]”.
Accordingly, the reasoning for claim 12 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 13:
The claim recites “wherein both a coordinate error and a normal error during the surface fitting the plurality of third feature data points (P"1, P"2,.. .P"K) are considered [a mental concept, choosing criteria by which to perform the mathematical analysis]”.
Accordingly, the reasoning for claim 1 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 14:
1, P"2, ... P"K) is obtained based on an object-image relationship, and the coordinates and normal of the plurality of third feature data points (P'1, P'2,... P'K) are surface fitted [a mathematical concept, calculating a normal vector [e.g. Snell’s Law, see claim 2 step B] and calculating a surface [e.g. least square calculation, see [0034] and claim 15]”.
Accordingly, the reasoning for claim 13 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 15:
The claim clarifies “surface fitting the plurality of third feature data points (P"1, P"2,…P"K)” as “comprises: 
step (S41), surface fitting the plurality of third feature data points to a sphere in the global coordinate system [a mathematical concept, calculating a surface [e.g. least square calculation, see [0034]]; and 
obtaining a curvature c of the sphere and a curvature center (xc, yc, zC) corresponding to the curvature c of the sphere [a mathematical concept, calculating curvature and a center of curvature]; 
step (S42), defining a feature data point (x0, y0, z0) corresponding to a chief ray of a central field angle among an entire field-of-view as a vertex of the sphere [a mathematical concept, defining vertex by a point/ray relationship], 
defining a local coordinate system by the vertex of the sphere as origin and a line passing through the curvature center and the vertex of the sphere as a Z-axis [a mathematical concept, defining a coordinate system by origin and axis]; 
i, yi, zi) and plurality of normal vector (αi, βi, γi), of the plurality of third feature data points in the global coordinate system, into plurality of coordinates (x'i, y'i, z'i) and plurality of normal vector (α'i, β'i, γ'i), of the plurality of third feature data points in the local coordinate system [a mathematical concept, relating points and vectors by a coordinate system transformation, see also claims 16 and 17]; 
step (S44), surface fitting the plurality of third feature data points into a conic surface in the local coordinate system, based on the plurality of coordinates (x'i, y'i, z'i) and the curvature c of the sphere, and obtaining a conic constant k [a mathematical concept, calculating a surface (e.g. least squares, see [0046]) and a constant]; and 
step (S45), removing the plurality of coordinates and the plurality of normal vector of the plurality of third feature data points Pi (i=1, 2 ... K), on the conic surface in the local coordinate system, from the plurality of coordinates (x'i, y'i, z'i) and the plurality of normal vector (α'i, (β’i, γ'i), to obtain a plurality of residual coordinates and a plurality of residual normal vector [a mathematical concept, defining a set of vectors and coordinates]; and 
surface fitting the plurality of residual coordinates and the plurality of residual normal vector to obtain a freeform surface [a mathematical concept, calculating a surface (e.g. least squares, see [0046])]; 
an equation of the freeform surface "c" is obtained by adding an conic surface equation and an freeform surface equation [a mathematical concept, defining an equation as the sum of terms of two other equations]”.
Accordingly, the reasoning for claim 3 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 16:
16. The method as claimed in claim 15, wherein a relationship between the plurality of coordinates (x'i, y'i, z'i) and the plurality of coordinates (xi, yi, zi) of the plurality of third feature data points is 
    PNG
    media_image7.png
    130
    359
    media_image7.png
    Greyscale
[a mathematical concept, relating points by coordinate transformation].
Accordingly, the reasoning for claim 15 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim 17:
17. The method as claimed in claim 15, wherein a relationship between the plurality of normal vector (α'i, β'i, γ'i) and the plurality of normal vector (αi, βi, γi) of the plurality of third feature data points is 
    PNG
    media_image8.png
    130
    230
    media_image8.png
    Greyscale
[a mathematical concept, relating vectors by coordinate transformation].
Accordingly, the reasoning for claim 15 applies, mutatis mutandis, i.e. where these limitations are part of the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Examiner’s note: Examiner’s notes are marked EN.

Claims 1, 3, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang’15 (YANG, TONG, JUN ZHU, XIAOFEI WU, AND GUOFAN JIN. "Direct design of freeform surfaces and freeform imaging systems with a point-by-point three-dimensional construction-iteration method." Optics express 23, no. 8 (2015): 10233-10246) in view of .

Regarding claim 1, Yang’15 discloses a method for designing a hybrid surface optical system (P1:title: “Direct design of … freeform imaging systems” and P8:§3:¶1: “Based on the surface design method depicted in Sections 2, a freeform off-axis reflective imaging system … has been designed. … The primary mirror (M1) and the tertiary mirror (M3) are expected to be fabricated on one single substrate and further obtain a single M1-M3 element in the final system. In addition, the secondary mirror (M2) is a plane mirror.” EN: a plane mirror/freeform hybrid.), comprising:
step (S1),
establishing a first initial system, wherein the first initial system comprises a plurality of initial surfaces, and each of the plurality of initial surfaces corresponds to a surface of the off-axis hybrid surface optical system (P4:§2.1:¶1: “Before the surface construction-iteration process, an initial system with planes or other surface types such as spheres is firstly established. The following surface design process starts from this initial system.”; P8:fig. 4: first step of flow diagram.); and 
selecting a plurality of feature rays Ri (i=1, 2... K) from different fields and different aperture positions (P4:§2.1:¶1: “Based on the given object-image relationship (or in a more general concept, a given mapping relationship of the feature light rays), the ideal image points of feature light rays on the image plane (or the target points Ti of the rays on a target surface) can be determined.”; P8:fig. 4: second step of flow diagram. EN: selecting rays from different fields and different “pupil” positions is selecting rays from different fields and different aperture positions.);
step (S2), 
defining a spherical surface of the off-axis hybrid surface optical system to be calculated as a [unknown] surface "a" (P4:§2.1:¶1: “The initial data point P1 on the first feature ray R1 is firstly fixed. It is taken as the intersection of R1 with the unknown freeform surface Ω. … The next step is to fit the data points into a freeform surface consistent with the base sphere/conic.” EN: Ω is the surface to be calculated, this process may include calculating a base sphere. Yang’15 does not teach that the unknown surface is also a sphere, further consideration of this aspect is found herein below.), keeping the plurality of initial surfaces unchanged (P4:§2.1:¶1: “Then, in this preliminary freeform surfaces-construction stage, each single freeform surface is designed with a direct construction process with the method depicted in Ref [12].” And P8:fig 4: the “k” loop where M is the number of surfaces. EN: as indicated by “each single” surface and the looping structure of fig 4, each surface is individually changed, i.e. while the others unchanged) and 
calculating a plurality of first feature data points (P1, P2,... Pm) point by point, wherein m is less than K, and the plurality of first feature data points (P1, P2,... Pm) are m first intersection points of the spherical surface "a" and m of the plurality of feature rays Ri (i=1, 2... K) (P4:§2.1: “The initial data point P1 on the first feature ray R1 is firstly fixed. It is taken as the intersection of R1 with the unknown freeform surface Ω. When the ith data point Pi has been obtained, it is expected that the corresponding feature ray Ri can be redirected to the corresponding target point Ti on the target surface, as shown in Fig. 1. … Then, the next data point Pi+1 can be calculated based on the special “Nearest-Ray Algorithm” [12]. Repeat the above steps until all the K feature data points on the unknown surface Ω are obtained.”; P8:fig 4: third step); and 
surface fitting the plurality of first feature data points (P1, P2, ... Pm) to obtain an initial [unknown] surface Am (P4:§2.1:¶1: “The next step is to fit the data points into a freeform surface.”; P8:fig 4: third step);
calculating a (m+1)th first feature data point Pm+1 based on the initial [unknown] surface Am; surface fitting the (m+1) first feature data points (P1, P2,...Pm, Pm+1) to obtain a [unknown] surface Am+1. repeating above steps until a Kth first feature data point PK is obtained, and  surface fitting the first feature data points (P1, P2,...PK) to obtain a [unknown] surface AK, wherein the [unknown] surface AK is the [unknown] surface "a" (P5:§2.2:¶1-: “Each iteration step is decomposed into several sub-steps to re-generate each freeform surface individually. In each sub-step, the intersections where the feature light rays intersect with the initial surface are obtained first as the data points. It means the points on the surface generated in the last iteration step are preserved. Then the surface normal of each data point is calculated point-by-point with the method given in Section 2.1.” and fig 4:right-side iteration; P5:between eqs 2 and 3: “Through this, the curvature c of the surface at the vertex as well as its center of curvature (xc, yc, zc) can be obtained.” And fig 2b showing the fitting of the sphere surface. EN: the “calculating” and “fitting” steps are from §2.1 as noted above. The §2.2 citation shows that at each subiteration, the surfaces are regenerated in view of the previously generated surface used to determine the feature points for the next surface fitting. Also as noted above, Yang’15 does not disclose that the final form of the unknown surface is spherical.); 
repeating above steps until all spherical surfaces of the off-axis hybrid surface optical system are obtained, and a spherical surface optical system is obtained (P5:§2.2:¶1: “After the freeform surfaces in the system have been generated in the preliminary surfaces-construction stage with the method depicted in Section 2.1, this system is taken as the initial system for the next iteration step.” And P8:fig 4: the “k” loop where M is the number of surfaces.); 
step (S3), 
defining an aspheric surface of the off-axis hybrid optical system to be calculated as an [unknown] surface "b", (P4:§2.1:¶1: “The initial data point P1 on the first feature ray R1 is firstly fixed. It is taken as the intersection of R1 with the unknown freeform surface Ω. … The next step is to fit the data points into a freeform surface consistent with the base sphere/conic.”; P4:§2.1:¶1: “Then, in this preliminary freeform surfaces-construction stage, each single freeform surface is designed with a direct construction process with the method depicted in Ref [12].” EN: Ω is the surface to be calculated, this process may include calculating a base conic (“conic” includes asphericals see eq 2 at page5, where Ai=0 and k not equal 0 is an asphere [and k=0 with Ai=0 is a sphere] and when Ai are not 0 then there is a freeform.). Yang’15 does not teach that the unknown surface is also aspherical, further consideration of this aspect is found herein below.) the spherical surface optical system being a second initial system (P5:§2.2:¶1: “After the freeform surfaces in the system have been generated in the preliminary surfaces-construction stage with the method depicted in Section 2.1, this system is taken as the initial system for the next iteration step.” And P8:fig 4: the “k” loop where M is the number of surfaces.), keeping all [previously calculated] surfaces of the aspheric optical system unchanged (P4:§2.1:¶1: “Then, in this preliminary freeform surfaces-construction stage, each single freeform surface is designed with a direct construction process with the method depicted in Ref [12].” And P8:fig 4: the “k” loop where M is the number of surfaces. EN: as indicated by “each single” surface and the looping structure of fig 4, each surface is individually changed, i.e. while the others unchanged) and 
calculating a plurality of second feature data points (P'1, P'2,...P'K), wherein the plurality of second feature data points (P'1, P'2,...P'K) are K second intersection points of the [unknown] surface "a" and the plurality of feature rays Ri (i=1, 2... K) (P4:§2.1: “The initial data point P1 on the first feature ray R1 is firstly fixed. It is taken as the intersection of R1 with the unknown freeform surface Ω. When the ith data point Pi has been obtained, it is expected that the corresponding feature ray Ri can be redirected to the corresponding target point Ti on the target surface, as shown in Fig. 1.”; P8:fig 4: third step EN: as shown in figure 1, as the intersection points of a preceding surfaces define the feature rays, i.e. as one determines the surfaces in succession, the feature rays for a next surface correspond to the intersection points of the preceding surface.); and 
surface fitting the plurality of second feature data points (P'1, P'2,... P'K) to obtain the [unknown] surface "b" (P4:§2.1:¶¶1-2: “The next step is to fit the data points into a freeform surface. In this paper, the data points are fitted into a freeform surface with a base conic. In addition, the freeform surface terms are fitted into in the local coordinates system in consistent with the base sphere/conic.”; p5:between eqs 5 and 6: “Then, with a least-squared fitting algorithm and the obtained surface curvature, the feature data points can be fitted into a base conic in the local coordinates system and the conic constant k can be obtained, as shown in Fig. 2(c).” and fig 2c showing the fitting of the aspheric surface. EN: as noted above, Yang’15 does not disclose that the final form of the unknown surface is aspheric.); 
repeating above steps until all aspheric surfaces of the off-axis hybrid surface optical system are obtained, and a first hybrid surface optical system is obtained (P4:§2.1:¶1: “Then, in this preliminary freeform surfaces-construction stage, each single freeform surface is designed with a direct construction process with the method depicted in Ref [12].” And P8:fig 4: the “k” loop where M is the number of surfaces.); and 
step (S4), 
defining a freeform surface of the off-axis hybrid optical system as a freeform surface "c" (P4:§2.1:¶1: “The initial data point P1 on the first feature ray R1 is firstly fixed. It is taken as the intersection of R1 with the unknown freeform surface Ω. … The next step is to fit the data points into a freeform surface consistent with the base sphere/conic.”; P4:§2.1:¶1: “Then, in this preliminary freeform surfaces-construction stage, each single freeform surface is designed with a direct construction process with the method depicted in Ref [12].” EN: Ω is the surface to be calculated, this process may include calculating a base conic (“conic” includes asphericals see eq 2 at page5, where Ai=0 and k not equal 0 is an asphere [and k=0 with Ai=0 is a sphere] and when Ai are not 0 then there is a freeform.).), the first hybrid surface optical system being a third initial system (P5:§2.2:¶1: “After the freeform surfaces in the system have been generated in the preliminary surfaces-construction stage with the method depicted in Section 2.1, this system is taken as the initial system for the next iteration step.” And P8:fig 4: the “k” loop where M is the number of surfaces.), and keeping all [previously calculated] surfaces of the first hybrid surface optical system unchanged (P4:§2.1:¶1: “Then, in this preliminary freeform surfaces-construction stage, each single freeform surface is designed with a direct construction process with the method depicted in Ref [12].” And P8:fig 4: the “k” loop where M is the number of surfaces. EN: as indicated by “each single” surface and the looping structure of fig 4, each surface is individually changed, i.e. while the others unchanged) and 
calculating a plurality of third feature data points (P"1, P"2,.. .P"K), wherein the plurality of third feature data points (P"1, P"2,. . . P"K) are K third intersection points of the [unknown] surface "b" and the plurality of feature rays Ri (i=1, 2...K) (P4:§2.1: “The initial data point P1 on the first feature ray R1 is firstly fixed. It is taken as the intersection of R1 with the unknown freeform surface Ω. When the ith data point Pi has been obtained, it is expected that the corresponding feature ray Ri can be redirected to the corresponding target point Ti on the target surface, as shown in Fig. 1.”; P8:fig 4: third step EN: as shown in figure 1, as the intersection points of a preceding surfaces define the feature rays, i.e. as one determines the surfaces in succession, the feature rays for a next surface correspond to the intersection points of the preceding surface.); and 
1, P"2, … P"K) to obtain the freeform surface "c" (P4:§2.1:¶¶1-2: “The next step is to fit the data points into a freeform surface. In this paper, the data points are fitted into a freeform surface with a base conic.); 
repeating above steps until all freeform surfaces of the off-axis hybrid surface optical system are obtained (P4:§2.1:¶1: “Then, in this preliminary freeform surfaces-construction stage, each single freeform surface is designed with a direct construction process with the method depicted in Ref [12].” And P8:fig 4: the “k” loop where M is the number of surfaces.).
Yang’15 does not explicitly disclose that the unknown surfaces of step (S2) are spherical, the unknown surfaces of step (S3) are aspheric.
However, as shown in the cited portions herein above, Yang’15 discloses fitting to spherical and aspherical surfaces (e.g. figs 2b and 2c), but these are intermediate processes for calculating freeform surfaces for a system composed of all freeform optical elements. So what is missing is the combination of freeform/spherical/aspheric optical elements in the system.
However, Challita teaches at P031311-2:§2.2:¶1: “In the following section, we present optical designs using extreme freeform surfaces. The main aim of the optimization process is to design an optical system that shows an improvement in some of the characteristics compared with the initial (classical) design. Also, more importantly, the design shall consist of only one extreme freeform surface, and the rest of the optical components have to be spherical or at least should be easy to manufacture and test.” And, at PP031311-2 to 031311-3:§2.2:¶¶2-6 designs including freeform/sphere and freeform/aspherical mirrors. Demonstrating that design needs influence the choice of how to combine freeform, spherical, and aspheric optical systems.

	

Regarding claim 3, Yang’15 discloses the method as claimed in claim 1 (in combination as shown above), wherein a global coordinate system is defined by a primary mirror location, a beam propagation direction is defined as a Z-axis, and a plane perpendicular to the Z-axis is defined as an xy plane (P5:between eqs 2 and 3: “Firstly, the feature data points are calculated in the global (initial)
coordinates system with the proposed method, as shown in Fig. 2(a). The data point (xo, yo, zo) corresponding to the chief ray of the central field angle among the entire field-of-view (FOV) is taken as the vertex of the surface and the origin of the new local coordinate system.” And fig 2(a) showing a beam direction z and the x and y axes defining the xy-plane.).

Regarding claim 11, Yang’15 discloses the method as claimed in claim 1 (in combination as shown above), wherein both a coordinate error and a normal error during the surface fitting the plurality of second feature data points (P'1, P'2,...P'K) are considered (P5:top: “Furthermore, the surface fitting process considers both the coordinate and surface normal of the data points, which is also important in obtaining the required and accurate freeform surfaces.”).

Regarding claim 12, Yang’15 discloses the method as claimed in claim 11 (in combination as shown above), wherein a unit normal vector of each of the plurality of second feature data points (P'1, P'2, ... P'K) is obtained based on an object-image relationship (P4:§2.1:¶1: “Based on the given object-image relationship (or in a more general concept, a given mapping relationship of the feature light rays), the ideal image points of feature light rays on the image plane (or the target points Ti of the rays on a target surface) can be determined. … With this principle, the outgoing direction of the ray Ri after surface Ω as well as the surface normal Ni at point Pi can be calculated.”), and the coordinates and normal of the plurality of second feature data points (P'1, P'2,... P'K) are surface fitted (P5:top: “Furthermore, the surface fitting process considers both the coordinate and surface normal of the data points, which is also important in obtaining the required and accurate freeform surfaces.”) (as shown for claim 1, these are part of the repeated processes for iterations over the systems).

Regarding claim 13, Yang’15 discloses the method as claimed in claim 1 (in combination as shown above), wherein both a coordinate error and a normal error during the surface fitting the plurality of third feature data points (P"1, P"2,.. .P"K) are considered (P5:top: “Furthermore, the surface fitting process considers both the coordinate and surface normal of the data points, which is also important in obtaining the required and accurate freeform surfaces.”) (as shown for claim 1, these are part of the repeated processes for iterations over the systems).

Regarding claim 14, Yang’15 discloses the method as claimed in claim 13 (in combination as shown above), wherein a unit normal vector of each of the plurality of third feature data points (P"1, P"2, ... P"K) is obtained based on an object-image relationship (P4:§2.1:¶1: “Based on the given object-image relationship (or in a more general concept, a given mapping relationship of the feature light rays), the ideal image points of feature light rays on the image plane (or the target points Ti of the rays on a target surface) can be determined. … With this principle, the outgoing direction of the ray Ri after surface Ω as well as the surface normal Ni at point Pi can be calculated.”), and the coordinates and normal of the plurality of third feature data points (P'1, P'2,... P'K) are surface fitted (P5:top: “Furthermore, the surface fitting process considers both the coordinate and surface normal of the data points, which is also important in obtaining the required and accurate freeform surfaces.”) (as shown for claim 1, these are part of the repeated processes for iterations over the systems).

Regarding claim 15, Yang’15 discloses the method as claimed in claim 3 (in combination as shown above), wherein a method for surface fitting the plurality of third feature data points (P"1, P"2,…P"K) comprises: 
step (S41), surface fitting the plurality of third feature data points to a sphere in the global coordinate system (P5:betweens eqs 2 and 3: “Firstly, the feature data points are calculated in the global (initial) coordinates system with the proposed method, as shown in Fig. 2(a).”); and 
obtaining a curvature c of the sphere and a curvature center (xc, yc, zC) corresponding to the curvature c of the sphere (P5:betweens eqs 2 and 3: “Then, the data points are fitted into a spherical surface with a least-squared fitting algorithm. Through this, the curvature c of the surface at the vertex as well as its center of curvature (xc, yc, zc) can be obtained.”); 
step (S42), defining a feature data point (x0, y0, z0) corresponding to a chief ray of a central field angle among an entire field-of-view as a vertex of the sphere, defining a local coordinate system by the vertex of the sphere as origin and a line passing through the curvature center and the vertex of the sphere as a Z-axis (P5:betweens eqs 2 and 3: “The data point (xo, yo, zo) corresponding to the chief ray of the central field angle among the entire field-of-view (FOV) is taken as the vertex of the surface and the origin of the new local coordinate system.”); 
step (S43), transforming a plurality of coordinates (xi, yi, zi) and plurality of normal vector (αi, βi, γi), of the plurality of third feature data points in the global coordinate system, into plurality of coordinates (x'i, y'i, z'i) and plurality of normal vector (α'i, β'i, γ'i), of the plurality of third feature data points in the local coordinate system (P5:between eqs 3 and 5: “Then, the original coordinates and the surface normal of the data points Pi can be transformed
into the new local coordinates system. The relationship between the original coordinates (xi, yi, zi) and surface normal (αi, βi, γi) of each data point and the new coordinates (x'i, y'i, z'i) and surface normal (α'i, β'i, γ'i) can be written as following. [eqs 4 and 5]”); 
step (S44), surface fitting the plurality of third feature data points into a conic surface in the local coordinate system, based on the plurality of coordinates (x'i, y'i, z'i) and the curvature c of the sphere, and obtaining a conic constant k (P5:between eqs 5 and 6: “Then, with a least-squared fitting algorithm and the obtained surface curvature, the feature data points can be fitted into a base conic in the local coordinates system and the conic constant k can be obtained, as shown in Fig. 2(c).”); and 
step (S45), removing the plurality of coordinates and the plurality of normal vector of the plurality of third feature data points Pi (i=1, 2 ... K), on the conic surface in the local coordinate system, from the plurality of coordinates (x'i, y'i, z'i) and the plurality of normal vector (α'i, (β’i, γ'i), to obtain a plurality of residual coordinates and a plurality of residual normal vector (P5:between eqs 5 and 7: “If the coordinates and surface normal of the conic for Pi (at x = x'i and y = y'i) are (x'i, y'i, z'ic) and (α'ic, β'ic, γ'ic) respectively, we can get the residual coordinate and surface normal (with the z-component normalized to −1) of the data point when the impact of the base conic is excluded from (x'i, y'i, z'i) and (α'i, β'i, γ'i) [eqs 6 and 7]”); and 
surface fitting the plurality of residual coordinates and the plurality of residual normal vector to obtain a freeform surface (P6:top: “Next, the residual coordinates and corresponding residual surface normals of the data points are fitted into freeform surface terms with a fitting method considering both the coordinates and the surface normal of the feature data points [30].”); 
an equation of the freeform surface "c" is obtained by adding an conic surface equation and an freeform surface equation (P6:top: “Finally, the freeform surface can be obtained by adding the base conic and the freeform surface terms together, as shown in Fig. 2(d).”).

Regarding claim 16, Yang’15 discloses the method as claimed in claim 15 (in combination as shown above), wherein a relationship between the plurality of coordinates (x'i, y'i, z'i) and the plurality of coordinates (xi, yi, zi) of the plurality of third feature data points is 
    PNG
    media_image7.png
    130
    359
    media_image7.png
    Greyscale
 (P5:eq 4).

Regarding claim 17, Yang’15 discloses the method as claimed in claim 15 (in combination as shown above), wherein a relationship between the plurality of normal vector (α'i, β'i, γ'i) and the plurality of normal vector (αi, βi, γi) of the plurality of third feature data points is 
    PNG
    media_image8.png
    130
    230
    media_image8.png
    Greyscale
 (P5:eq 5).

2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang’15 and Challita as applied to claims 1 above, and further in view of Yang’14 (YANG, TONG, JUN ZHU, WEI HOU, AND GUOFAN JIN. "Design method of freeform off-axis reflective imaging systems with a direct construction process." Optics express 22, no. 8 (2014): 9193-9205, 13 pages).

Regarding claim 2, Yang’15 discloses the method as claimed in claim 1 (in combination as shown above), wherein a method for calculating the plurality of first feature data points (P1, P2,...Pm) comprises: 
Step (a): defining the first intersection point of a first feature ray R1 and the spherical (w/ Challita as for claim 1) surface "a" as a first feature data point P1 (P4:§2.1: “The initial data point P1 on the first feature ray R1 is firstly fixed. It is taken as the intersection of R1 with the unknown freeform surface Ω.”); 
Step (b): an ith (1≤i≤m-1) first feature data point Pi (1≤i≤m-1) has been obtained, a unit normal vector                         
                            
                                
                                    
                                        
                                            N
                                        
                                        →
                                    
                                
                                
                                    i
                                
                            
                        
                     at the ith (1≤i≤m-1) first feature data point Pi (1≤i≤m-1) is calculated (P4:§2.1: “The initial data point P1 on the first feature ray R1 is firstly fixed. It is taken as the intersection of R1 with the unknown freeform surface Ω. When the ith data point Pi has been obtained, it is expected that the corresponding feature ray Ri can be redirected to the corresponding target point Ti on the target surface, as shown in Fig. 1. … With this principle, the outgoing direction of the ray Ri after surface Ω as well as the surface normal Ni at point Pi can be calculated. Then, the next data point Pi+1 can be calculated based on the special “Nearest-Ray Algorithm” [12]. Repeat the above steps”) based on a vector form of Snell's Law (P4:§2.1:¶1: “According to Fermat's principle, the variation of the optical path length S between two fixed points is zero. Therefore, for the data point Pi and the target point Ti, we have [eq 1] where ds is the differential elements of path length along the ray, n denotes the refractive index of the medium, δ denotes the differential variation. With this principle, the outgoing direction of the ray Ri after surface Ω as well as the surface normal Ni at point Pi can be calculated.” EN: calculating according to Fermat’s principle applied to the optical path integral from point P to point T is “based on a vector form of Snell’s Law” since it is the derivation of Snell’s Law along the vector path.). 
Yang’15 does not explicitly disclose Step (c): making a first tangent plane through the ith (1≤i≤m-1) first feature data point Pi (1≤i≤m-1); and (m-i) fourth intersection points are obtained by the first tangent plane intersects with remaining (m-i) feature rays; a fourth intersection point Qi+1, which is nearest to the ith (1≤i≤m-1) feature data point Pi (1≤i≤m-1), is fixed; and 
a feature ray corresponding to the fourth intersection point Qi+1 is defined as R≤, a shortest distance between the fourth intersection point Qi+1 and the ith (1≤i≤m-1) first feature data point Pi (1≤i≤m-1) is defined as di; 
Step (d): making a second tangent plane at (i-1) first feature data points that are obtained before the ith first feature data point Pi (1≤i≤m-1) respectively; thus, (i-1) second tangent planes are obtained, and 
(i-1) fifth intersection points are obtained by the (i-1) second tangent planes intersecting with a feature ray Ri+1; in each of the (i-1) second tangent planes, each of the fifth intersection points and its corresponding feature data point form an intersection pair; 
the intersection pair, which has the shortest distance between a fifth intersection point and its corresponding feature data point, is fixed; and 
i+1 and d'i; respectively; 
Step (e): comparing di and d'i, if di≤d'i, Qi+1 is taken as the next first feature data point Pi+1 (1≤i≤m-1); otherwise, Q'i+1 is taken as the next first feature data point Pi+1 (1≤i≤m-1); and 
Step (f): repeating steps from step (b) to step (e), until the plurality of first feature data points Pi (i=1, 2...m) are all calculated.
However, Yang’14 teaches Step (c): making a first tangent plane through the ith (1≤i≤m-1) first feature data point Pi (1≤i≤m-1); and (m-i) fourth intersection points are obtained by the first tangent plane intersects with remaining (m-i) feature rays; a fourth intersection point Qi+1, which is nearest to the ith (1≤i≤m-1) feature data point Pi (1≤i≤m-1), is fixed; and  a feature ray corresponding to the fourth intersection point Qi+1 is defined as Ri+1, a shortest distance between the fourth intersection point Qi+1 and the ith (1≤i≤m-1) first feature data point Pi (1≤i≤m-1) is defined as di (P5:step (3)); 
Step (d): making a second tangent plane at (i-1) first feature data points that are obtained before the ith first feature data point Pi (1≤i≤m-1) respectively; thus, (i-1) second tangent planes are obtained, and  (i-1) fifth intersection points are obtained by the (i-1) second tangent planes intersecting with a feature ray Ri+1; in each of the (i-1) second tangent planes, each of the fifth intersection points and its corresponding feature data point form an intersection pair;  the intersection pair, which has the shortest distance between a fifth intersection point and its corresponding feature data point, is fixed; and  the fifth intersection point and the shortest distance is defined as Q'i+1 and d'i; respectively (P5:step (4)); 
i and d'i, if di≤d'i, Qi+1 is taken as the next first feature data point Pi+1 (1≤i≤m-1); otherwise, Q'i+1 is taken as the next first feature data point Pi+1 (1≤i≤m-1) (P5:step (5)); and 
Step (f): repeating steps from step (b) to step (e), until the plurality of first feature data points Pi (i=1, 2...m) are all calculated (P5:step (6)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yang’15 and Challita in view of the teachings of Yang’14 to include claimed steps (c)-(f) by performing the steps in addition to those of (a)-(b) as disclosed by Yang’15 since Yang’15 explicitly discloses atp4:§2.1:¶1 “The detailed algorithm [for determining feature points and normal] is given in [12]” and reference 12 is the Yang’14 disclosure. In other words, Yang’15 indirectly discloses all method steps by reference to Yang’14 and one of ordinary skill in the art would find it obvious to seek further guidance regard the method from the Yang’14 disclosure.	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang’15 and Challita as applied to claim 1 above, and further in view of Vasiljević (VASILJEVIĆ, DARKO. "The Cooke triplet optimizations." In Classical and Evolutionary Algorithms in the Optimization of Optical Systems, pp. 187-211. Springer, Boston, MA, 2002).

Regarding claim 9, Yang’15 discloses the method as claimed in claim 1 (in combination as shown above).
Yang’15 does not explicitly disclose wherein after step (S2), a first radius of each of the spherical surfaces of the off-axis hybrid surface optical system is changed to obtain new spherical surfaces.
However, Vasiljević teaches a first radius of each of the surfaces of the system is changed to obtain new spherical surfaces (p188:§13.2:¶3: “The DLS optimizations for the selected Cooke triplet are calculated for the following conditions: all radii of curvature are variable; all radii of curvature and all separations between the optical surfaces are variable; all radii of curvature, all separations between the optical surfaces and all glasses are variable.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yang’15 and Challita in view of the teachings of Vasiljević to include “wherein after step (S2), a first radius of each of the spherical surfaces of the off-axis hybrid surface optical system is changed to obtain new spherical surfaces” by using the sphere radius as an optimization parameter since as demonstrated by Vasiljević’ comment on the Cooke triplet at p187:§13.1:¶1 – “It is designed by Harold Dennis Taylor in 1893. The Cooke triplet is named after the firm in which H. D. Taylor worked at that time. The Cooke triplet is a very interesting objective for application because it joined the simplicity of construction (it consists of only three lenses) and the possibility of complete aberration correction (it has enough potential variable construction parameters to correct the basic chromatic aberrations and all five primary monochromatic aberrations: the spherical aberration, the coma, the astigmatism, the field curvature and the distortion)” it is well known to use radius of curvature as an optimization parameter in (even simple) lens systems to help the quality of the system, e.g. eliminating distortion, spherical aberration, etc. Accordingly, one of ordinary skill would find it obvious to 
	
Claims 4-8 and 10 are not rejected over the prior art
Claims 4-8 and 10 have not been rejected over the prior art; however, these have been rejected under 35 USC §101 and 35 USC §112 as shown herein above.

Conclusion
Claims 1-17 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180157017 A1	METHOD FOR DESIGNING OFF-AXIS ASPHERIC OPTICAL SYSTEM
Related methods for designing optical systems, some common inventors and assignees
US 20160170191 A1	METHOD FOR DESIGNING OFF-AXIS THREE-MIRROR IMAGING SYSTEM WITH FREEFORM SURFACES
Related methods for designing optical systems, some common inventors and assignees
US 20150130806 A1	DESIGN METHOD OF FREEFORM IMAGING SYSTEM
Related methods for designing optical systems, some common inventors and assignees
US 20150094993 A1	DESIGN METHOD OF FREEFORM IMAGING LENS
Related methods for designing optical systems, some common inventors and assignees
US 20200355912 A1	OPTICAL DESIGN METHODS FOR IMAGING SYSTEMS AND OPTICAL SYSTEMS DESIGNED THEREWITH
Discussing optical system design using refracted rays and Fermat’s principle
US 10437943 B2	Method of and system for optimizing NURBS surfaces for an imaging system
Discussing design of spherical, aspheric, and freeform lens using non-uniform rational B-spline surfaces
GONG, TONGTONG, GUOFAN JIN, AND JUN ZHU. "Full-field point-by-point direct design method of off-axis aspheric imaging systems." Optics express 24, no. 26 (2016): 29417-29426.
Discussing subject matter related to the methods described in the specification, some inventors appear to be authors of this disclosure
GONG, TONGTONG, GUOFAN JIN, AND JUN ZHU. "Point-by-point design method for mixed-surface-type off-axis reflective imaging systems with spherical, aspheric, and freeform surfaces." Optics express 25, no. 9 (2017): 10663-10676.
Discussing subject matter related to the methods described in the specification, some inventors appear to be authors of this disclosure
HOU, WEI, JUN ZHU, TONG YANG, AND GUOFAN JIN. "Construction method through forward and reverse ray tracing for a design of ultra-wide linear field-of-view off-axis freeform imaging systems." Journal of Optics 17, no. 5 (2015): 055603.
Discussing subject matter related to the methods described in the specification, some inventors appear to be authors of this disclosure
MENG, QINGYU, WEI WANG, HONGCAI MA, AND JIHONG DONG. "Easy-aligned off-axis three-mirror system with wide field of view using freeform surface based on integration of primary and tertiary mirror." Applied optics 53, no. 14 (2014): 3028-3034.
Discussing design of a three-mirror system with two freeform surfaces
TANG, RUIRUI, BENQI ZHANG, GUOFAN JIN, AND JUN ZHU. "Multiple surface expansion method for design of freeform imaging systems." Optics express 26, no. 3 (2018): 2983-2994.
Discussing subject matter related to the methods described in the specification, some inventors appear to be authors of this disclosure
ZHU, JUN, XIAOFEI WU, TONG YANG, AND GUOFAN JIN. "Generating optical freeform surfaces considering both coordinates and normals of discrete data points." JOSA A 31, no. 11 (2014): 2401-2408.
Discussing subject matter related to the methods described in the specification, some inventors appear to be authors of this disclosure

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/R.S.B./Examiner, Art Unit 2128  

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128